Citation Nr: 1414586	
Decision Date: 04/03/14    Archive Date: 04/11/14

DOCKET NO.  11-26 551	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUE

Entitlement to a waiver of an overpayment in the amount of $13,688.00.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

S. Finn, Counsel



INTRODUCTION

The Veteran served on active duty from July 1966 to February 1968.  The Veteran is deceased.

This appeal comes before the Board of Veterans' Appeals (Board) from an April 2011 decision issued by the Milwaukee Committee of Waivers of the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin.  The appellant, the Veteran's surviving spouse, perfected an appeal of that decision.

The Board has not only reviewed the physical claims file but also the electronic records maintained in the Virtual VA and VBMS systems to ensure review of the totality of the evidence.


FINDINGS OF FACT

1.  There is no indication that the appellant engaged in fraud, misrepresentation, or bad faith in creating the alleged overpayment.

2.  Waiver of the assessed overpayment would not unjustly enrich the appellant.

3.  The appellant's assets and income, with consideration of the cost of life's basic necessities, are insufficient to permit repayment of the amount of the indebtedness of $13,688.00 without resulting in excessive financial difficulty, and collection of the indebtedness would defeat the purposes of the award of VA benefits, or otherwise be inequitable.

4.  Recovery of the assessed overpayment would deprive the appellant of the ability to provide for basic necessities for her and her family.



CONCLUSION OF LAW

The criteria for waiver of recovery of the $13,688.00 overpayment have been met. 38 U.S.C.A. §§ 5107 , 5302(a) (West 2002 & Supp. 2013); 38 C.F.R. §§ 1.956(a), 1.962, 1.963(a), 1.965(a) (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The debt of $13,688.00 was created on March 15, 2011 for the period of February 1, 2007 through July 31, 2009 due to unreported income from wages.  The appellant is a 63 year old widow that has very minimal net worth.  In December 2010, the appellant resigned from her full-time position to become a caregiver for her severely autistic grandson.  Her grandson and daughter reside with her.  Her monthly bills consist of mortgage payments, utilities, car note, car insurance, credit card debt, health insurance, hospital bills, food, and basic necessities for living on an annual income at poverty threshold.  It is clear that the appellant's income is used only for provision of the basic necessities of life.  As the appellant's expenditures qualify as basic necessities and she does not have assets that would permit repayment of the debt without financial hardship.  Requiring repayment in monthly installments would deprive the appellant of basic necessities of life and would defeat the purpose for which the death pension benefits were intended and be against equity and good conscience.



ORDER

Waiver of the recovery of the overpayment of nonservice-connected pension benefits in the amount of $13,688.00 is granted.




____________________________________________
Kelli Kordich
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


